Citation Nr: 1142215	
Decision Date: 11/14/11    Archive Date: 11/30/11

DOCKET NO.  03-08 825	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a respiratory disability to include as secondary to service-connected hepatitis C.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Russell P. Veldenz, Associate Counsel








INTRODUCTION

The Veteran, who is the appellant, served on active duty from August 1974 to August 1976. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in May 2009 of a Department of Veterans Affairs (VA) Regional Office (RO). 

In April 2010, in writing, the Veteran withdrew his request for a hearing before the Board. 

In June 2010, the Board remanded the claim for further development.
The claim for an increased rating for hepatitis C has been raised by the Veteran in a statement in March 2009 

In a statement in March 2009, the Veteran raised a claim for increase for hepatitis C, which is referred to the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, DC.  



REMAND

The e service treatment records show that in October 1975 the Veteran was hospitalization for hepatitis.  During the hospitalization, the Veteran was also treated for an upper respiratory infection which was treated and resolved.  After service, VA records show that the Veteran may currently suffer from bronchitis, asthma, and other respiratory problems.  



Accordingly, the Board, in a remand dated in June 2010, requested a VA examination to identify whether the Veteran currently has a respiratory disability and, if so, whether the current disability was caused by or aggravated by service-connected hepatitis C.  

On VA examination in July 2010, the VA examiner reported that the Veteran had chronic bronchitis with obstructive airway disease, which were not caused by or aggravated by hepatitis C.  In September 2011, the Veteran's provided a link to an internet article that suggests a link between hepatitis C and respiratory disorders.

Under Stegall v. West, 11 Vet. App. 268, 271 (1998), a remand is necessary to ensure compliance with the Board's directive.  

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA examination by an examiner other than the one, who conducted the examination in July 2010, to determine:

Whether it is more likely than not (probability greater than 50 percent), at least as likely as not (probability of 50 percent), less likely than not (probability less than 50 percent) that any current respiratory disability:

a).  Is related to respiratory symptoms in service, or, 

b).  Is caused by or aggravated by the service-connected hepatitis C. 






In formulating an opinion, the VA examiner is asked to consider that the term "aggravation" means a permanent increase in severity, that is, an irreversible worsening of the underlying condition not due to the natural progress as contrasted to a worsening of symptoms.

If, however, after a review of the record, an opinion on causation is not possible without resort to speculation, the VA examiner is asked to clarify whether causation cannot be determined because there are several  potential causes, when either the in-service symptoms or hepatitis C is not more likely than any other to cause the Veteran's current disability and that an opinion on causation is beyond what may be reasonably concluded based on the evidence of record and current medical knowledge.

The Veteran's file must be made available to the VA examiner for review.

2.  After the development has been completed, adjudicate the claim.  If the benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).







The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


